RYDER, Chief Judge.
From the record before us, we hold that there was no error in the trial court proceedings. The trial judge did not abuse his discretion and he made a proper decision. Canakaris v. Canakaris, 382 So.2d 1197, 1202-1203 (Fla.1980); Monnar v. Monnar, 422 So.2d 362 (Fla. 3d DCA 1982); Dominik v. Dominik, 390 So.2d 81 (Fla. 3d DCA 1980). Although the marital property was distributed according to the formula set forth in Landay v. Landay, 400 So.2d 43 (Fla. 2d DCA 1981), it comports with that formula approved in Landay v. Landay, 429 So.2d 1197 (Fla.1983).
AFFIRMED.
DANAHY and SCHOONOVER, JJ., concur.